F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           SEP 21 1999
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 WILSON TONY HARRELL,

           Petitioner-Appellant,
 v.                                                       No. 99-6153
 A.M. FLOWERS; UNITED STATES                        (D.C. No. 98-CV-741-T)
 PAROLE COMMISSION,                                       (W.D.Okla.)

           Respondents-Appellees.


                             ORDER AND JUDGMENT           *




Before ANDERSON, KELLY and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Petitioner Wilson Tony Harrell appeals the district court’s denial of his 28

U.S.C. § 2241 application for habeas corpus. We affirm.



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Harrell is serving concurrent sentences for multiple drug and RICO

convictions. His initial parole hearing was conducted in July 1992 and the Parole

Commission ordered that he continue to the expiration of his sentence. Harrell

was scheduled for an interim hearing in 1994 but, before the hearing was

conducted, the Commission was advised of a new consecutive sentence for use of

a telephone to facilitate a marijuana conspiracy. As a result, in August 1994, the

Commission recommended no change in the decision that Harrell continue to the

expiration of his sentence. Harrell did not appeal these decisions to the National

Appeals Board.

      Harrell sought to reopen his case in October 1997, alleging new evidence

showed the information relied upon by the Commission was erroneous. An

interim hearing was held in November 1997. The hearing examiner reviewed the

evidence submitted by Harrell and found there was no new information and that

the information did not exonerate him of being an integral part of the Outlaws

Motorcycle Club. The Commission recommended no change in the decision that

Harrell continue to the expiration of his sentence. Harrell appealed to the

National Appeals Board, but the Board found Harrell’s evidence was not new and

did not justify a change in the Commission’s decision.

      In May 1998, Harrell filed his § 2241 habeas petition, alleging the

Commission (1) acted arbitrarily and capriciously in determining his offense


                                         -2-
severity rating; (2) did not follow the proper procedure in denying his request to

reopen his case; (3) incorrectly found he presented no information to justify a

change in the previous decision; and (4) erred in denying parole notwithstanding

the guidelines. The magistrate judge found no abuse of discretion in the decision

to deny parole and recommended that the habeas petition be denied. The district

court adopted the magistrate’s report and recommendation, granted respondents’

motion to dismiss, and denied Harrell’s § 2241 petition.

       We review the district court’s decision to deny habeas relief de novo, but

accept any findings of fact made by the court unless they are clearly erroneous.

Brewer v. Reynolds , 51 F.3d 1519, 1522 (10th Cir. 1995). The Commission’s

decision should not be disturbed unless there is a clear showing of arbitrary and

capricious action or an abuse of discretion.         Misasi v. United States Parole

Comm’n , 835 F.2d 754, 758 (10th Cir. 1987). “The inquiry is not whether the

Commission’s decision is supported by the preponderance of the evidence, or

even by substantial evidence; the inquiry is only whether there is a rational basis

in the record for the Commission’s conclusions embodied in its statement of

reasons.” Id.

       Harrell’s arguments center on his contention that the Commission

determined his offense severity ranking and denied parole based on incorrect

information. He alleges the Commission failed to consider new evidence that


                                               -3-
proved the prior information was erroneous. The summary from the November

1997 hearing details all of Harrell’s “new” evidence and his allegations of

erroneous information. The Commission reviewed the information and

considered it in its recommendation, but did not believe it was sufficient to

change its decision. The Appeals Board found the evidence was not new and

concluded Harrell was merely rearguing his convictions.

      Whether the “new” evidence warranted a change in Harrell’s severity

offense level and parole status involved a credibility determination. We do not

reweigh the evidence, redetermine the credibility of reports, or substitute our

judgment for that of the Commission.   See Fiumara v. O’Brien , 889 F.2d 254, 257

(10th Cir. 1989). We find no evidence in the record that the Commission or the

Appeals Board acted arbitrarily and capriciously or abused their discretion in

determining Harrell’s offense level and denying him parole.

      We DENY Harrell’s application for a certificate of appealability as moot.

See McIntosh v. United States Parole Comm’n    , 115 F.3d 809, 810 n.1 (10th Cir.

1997). The district court’s denial of Harrell’s 28 U.S.C. § 2241 petition is

AFFIRMED. The mandate shall issue forthwith.

                                       Entered for the Court

                                       Mary Beck Briscoe
                                       Circuit Judge



                                         -4-